Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  135615                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  FAROOK MANSOUR,                                                                                      Robert P. Young, Jr.
          Plaintiff-Appellee,                                                                          Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135615
                                                                    COA: 277570
                                                                    WCAC: 05-000284
  AZ AUTOMOTIVE CORPORATION, f/k/a
  AETNA INDUSTRIES, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2007
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  Petersen v Magna Corp (Docket No. 136542-43) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2008                    _________________________________________
           1007                                                                Clerk